DETAILED ACTION

Acknowledgement
Amendment filed on 4/8/2022 is acknowledged.
Claims 1-7, 10-11, 21-28, 30-32 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant is of the opinion that the claims represent a practical application under §101 because the features, as recited in the amended claim 1, “automatically, detecting, in real time…an identifier issue associated with a payment network based on a comparison of first identifiers in the logged event data from [a] plurality of POS endpoints with second identifiers in the data from the computing device,” generating “an alert representing the identified issue associated with the payment network,” and transmitting “a message comprising the alert to one or more of the plurality of POS endpoints,” amount to a practical application. Additionally applicant submits that through the use of the claimed systems and methods, a computer system is enabled to automatically detect issues with a payment network based on data from a plurality of POS endpoints and in response transmit an alert to the POS endpoints, which provides a practical application to any merchant or user of such POS endpoints. Examiner respectfully disagrees.
Specifically, the amended claims continue to recite “receiving…logged event data from a plurality of [components] and data from a [source A]…associated with payment transactions conducted using the plurality of [components],” “…detecting, in real time…an identified issue associated with a payment…based on a comparison of first identifier in the logged event data from the plurality of [components] with second identifier in the data from [source A], wherein the comparison is based on one or more correlation rules,” “generating…an alert representing the identifier issue associated with the payment…” and “transmitting…a message comprising the alert to one or more of the [components],” the claim, as a whole, is directed to fraud and security issue detection, which is a method of organizing human activity and abstract idea. This involves receiving payment related event data, detecting fraudulent activity from an identified issue based on a comparison of the data using correlation rules, providing and sending an alert for the identified issue as well as posting a message for the warning. These steps describe a process of collecting and analyzing data, detecting fraudulent activity and posting a warning of the fraudulent activity. This is a commercial or legal interaction, therefore, falls within certain methods of organizing human activity grouping of abstract ideas. Additional elements, a processor, “automatically….with the processor…,” a payment network, electronic transaction endpoints, point-of-sale (POS) end points, a computing device configured to management keys associated with the payment transactions conducted using the plurality of POS endpoints, merely use a computer as a tool to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment. The amended language, “automatically, detecting, in real time…an identifier issue associated with a payment network based on a comparison of first identifiers in the logged event data from the plurality of POS endpoints with second identifiers in the data from the computing device,” “generating an alert representing the identified issue associated with the payment network,” and “transmitting a message comprising the alert to one or more of the plurality of POS endpoints,” does not provide improvements to the function of a computer, or any other technology or technical field and only involves the computer to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of fraud and security issue detection and the additional elements do not more than generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these features do not provide a practical application of the abstract idea. Claims 21 and 25 recite the additional elements of a non-transitory processor readable storage medium, a processor, a memory respectively. However, neither does more than serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, neither does more than using a computer or processor to automate and/or implement the abstract idea of fraud and security issue detection. Claims 21 and 25 are also not patent eligible.
Paragraphs [0006] and [0009] of the specification describe the characteristics of security issues associated with the payment network and identifying security issues by monitoring transaction rates at ATM or POS terminal to alert the appropriate personnel, which further describes a method of organizing human activity and abstract idea of detecting security issues, and does not provide improvements to functions of a computer or a technology.
Regarding the rejections of claims 1, 21 and 25 under 35 U.S.C. §103, applicant is of the opinion that Kramer (US 6,286,099) fails to disclose, teach, or suggest, “automatically detecting, in real time, with the processor, an identified issue associated with a payment network based on a comparison of first identifiers in the logged event data from the plurality of POS endpoints with second identifiers in the data from the computing device” and states “Although Kramer discusses looking up an encryption key for a particular POS terminal using the TID, Kramer fails to disclose comparing first identifiers in [] logged event data from [] plurality of POS endpoints with second identifiers in[] data from [a] computing device, wherein the comparison is based on one or more correlation rules. Rather, the TID of Kramer is used to look up or retrieve an encryption key. The specific language of claim 1 recites comparing first identifiers to second identifiers. The language cited by the Examiner from Kramer merely discusses using a TID to lookup an encryption key.” Also, applicant is of the opinion that prior art does not teach a feature of transmitting a message comprising the alert to one or more of the point of sale endpoints.  Examiner respectfully disagrees.
Sakata teaches automatically detecting, in real time, with the processor, an identified issue associated with a payment network based on a comparison of [transaction data] in the logged event data from the plurality of POS endpoints with…in the data from the computing device, wherein the comparison is based on one or more correlation rules; (Sakata: Fig. 2, items 118/206/208/212, Fig. 4, Fig. 8, items 804/806/810; ¶¶34-35, 53-58, 61-62, 67, 72-77, claim 1). Sakata does not explicitly teach a comparison of a first identifier and a second identifier. Kramer teaches a comparison of first identifiers in transaction data from the POSs with second identifiers from data of the computing device  (see 5:36-62,  “…a Terminal ID (TID) 1130, which uniquely defines the device to the financial institution. Encryption key 1120 is typically a symmetric key such as that used in the DES standard and is "injected" into the device by or on behalf of the financial institution using high security standards the financial institution stores encryption key 1120 and TID 1130 in a hardware security module (HSM) so that when given the TID, the HSM can retrieve the corresponding key. When data is transmitted from the POS device to the financial institution (FI), the data is sent mainly in the clear with sensitive data like the PIN encrypted. For encrypted fields, the FI's systems associate the encryption key with a specific terminal using the TID, which is provided in the clear in the transmission from the merchant POS device. The FI's computer then can decrypt the sensitive data using the appropriate encryption key, or instruct the hardware security module (HSM) 2110 to decrypt and re-encrypt the data under a different key for transmission to another host…”, so FI compares TIDs of the POS device (e.g. first identifiers corresponding to the point of sale endpoints) with TID 1130 stored in HSM (e.g. second identifiers stored in the hardware security module) as part of retrieving the corresponding key from HSM using the TID in the context of processing data transmitted from the POS device to FI.)) Therefore, it would have been obvious to one of ordinary skill in the art to include the technique of comparing first identifiers with second identifiers of Kramer to Sakata as Sakata discloses automatically detecting an identified issue associated with a payment network based on a comparison of transaction data as described above.  
With respect to the claimed step of transmitting as recited in claim 1, Sakata (US 2013/0198075) teaches the processor (Sakata: Fig. 2, ‘alert module 208’) transmitting a message comprising the alert to one or more of the plurality of POS endpoints (Sakata: Fig. 6 ‘Event Alert Message’ ‘Payment Processing Entity: Merchant A’; ¶¶18, 27, 58, 65). 
                                                                 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-11, 21-28, 30-32  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	
Analysis
In the instant case, claims 1-7, 10-11 are directed to a method, claims 21-24, 30-32 are directed to a non-transitory processor readable storage medium and claims 25-28 are directed to an apparatus. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites fraud and security issue detection, which is an abstract idea. Specifically, the claim recites “receiving…logged event data from a plurality of [components] and data from a [source A]…associated with payment transactions conducted using the plurality of [components],” “…detecting, in real time…an identified issue associated with a payment…based on a comparison of first identifier in the logged event data from the plurality of [components] with second identifier in the data from [source A], wherein the comparison is based on one or more correlation rules,” “generating…an alert representing the identifier issue associated with the payment…” and “transmitting…a message comprising the alert to one or more of the [components],” which is grouped within “certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim recites a process for collecting and analyzing payment related data, detecting fraudulent activity from an identified issue based on a comparison of the data using correlation rules, reporting a warning for the identified issue as well as posting a message for the warning, which is a commercial or legal interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a processor, “automatically….with the processor…,” a payment network, electronic transaction endpoints, point-of-sale (POS) end points, a computing device configured to management keys associated with the payment transactions conducted using the plurality of POS endpoints, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. With respect to “…a computing device configured to management keys associated with the payment transactions conducted using the plurality of POS endpoint…” “automatically detecting, in real time, with the processor, an identified issue associated with a payment network…” and “generating, with the processor, an alert representing the identified issue associated with the payment network,” “transmitting, with the processor, a message comprising the alert to one or more of the plurality of POS endpoints,” it does not improve the functioning of a computer nor does it improve a technology or technological field.
Specifically, these additional elements perform(s) the steps or functions of   “receiving…logged event data from a plurality of [components] and data from a [source A]…associated with payment transactions conducted using the plurality of [components],” “…detecting, in real time…an identified issue associated with a payment…based on a comparison of first identifier in the logged event data from the plurality of [components] with second identifier in the data from [source A], wherein the comparison is based on one or more correlation rules,” “generating…an alert representing the identifier issue associated with the payment…” and “transmitting…a message comprising the alert to one or more of the [components].” The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processor, “automatically….with the processor…,” a payment network, electronic transaction endpoints, point-of-sale (POS) end points, a computing device configured to management keys associated with the payment transactions conducted using the plurality of POS endpoints, amounts to no more than using a computer or processor to automate and/or implement the abstract idea of fraud and security issue detection. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of fraud and security issue detection. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible. 
Claims 21 and 25 recite the additional elements of a non-transitory processor readable storage medium, a processor, a memory respectively. However, neither does more than serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, neither does more than using a computer or processor to automate and/or implement the abstract idea of fraud and security issue detection. Claims 21 and 25 are also not patent eligible.
Dependent claims 2-7, 10-11, 22-24, 26-28, 30-32 further describe the abstract idea of fraud and security issue detection. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, claim 10 recites “…detecting the identified issue comprise: determining…a first inventory associated with the plurality of POS endpoints based on first key set identifiers; determining…a second inventory associated with the plurality of POS endpoints based on second key set identifiers provided by the computing device; and comparing the first key set identifiers with the second key set identifiers,” which further describes the abstract idea of fraud and security issue detection and does not improve the functioning of a computer or other technology or technological field. Claim 10 recites additional element, “a bank server executing a host application.” However, the additional element does no more than serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment and do no more than use a computer or processor to automate and/or implement the abstract idea. Therefore, these dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-11, 21-28, 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
New Matter
The amendment filed on 4/8/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 recites “automatically detecting, in real time, with the processor, an identified issue associated with the payment network based on a comparison of first identifiers in the logged event data from the plurality of POS endpoints with second identifiers in the data from the computing device, wherein the comparison is based on one or more correlation rules…” The claim recites the processor automatically detecting an identifier issue associated with the payment network. Paragraphs [0010] and [0037] of applicant’s specification (PGPub 2018/0336539A1) discloses:
[0010] In accordance with example implementations that are described herein, a payment network includes one or multiple system information and event management (SIEM) engines. The SIEM engine applies correlation rules to events of the payment network for purposes of identifying issues that are associated with the payment network and generating corresponding alerts so that the appropriate corrective action may be taken. In this context, “identifying an issue that is associated with the payment network” refers to determining or detecting a behavior, state, incident or matter that arises due to operation of the payment network and/or interaction of users with the payment network.

[0037] The security event manager 204 may also apply the correlation rules 205 to the logged event data 222 to detect transactions associated with unknown components (an unknown point of sale terminal 118, for example) or detect components that have not communicated with the payment network for prolonged periods of time. For example, the security event manager 204 may disable a given point of sale terminal 118 and/or may send an alert 190 to the appropriate security personnel in response to detecting that the point of sale terminal 118 has been inactive for a certain period of time.

The specification describes detecting payment network issues (e.g. the SIEM engine identifying issues associated with the payment network by applying correlation rules to events of the payment network). However, the specification does not disclose the processor performs the step of detecting in real time.
Claims 21 and 25 are also rejected on the same basis as each recites similar language.
Claims 2-7, 10-11 are also rejected as each depends on claim 1. Claims 22-24 are also rejected as each depends on claim 21. Claims 26-28, 30-32 are also rejected as each depends on claim 25.
Not in the Specification
Claim 1 recites “transmitting, with the processor, a message comprising the alert to one or more of the plurality of POS endpoints.”  The claim recites the processor transmitting an alert message to one or more of the plurality of POS endpoints, which fails to have support in the specification. Paragraph [0037] of the specification recites:
[0037] The security event manager 204 may also apply the correlation rules 205 to the logged event data 222 to detect transactions associated with unknown components (an unknown point of sale terminal 118, for example) or detect components that have not communicated with the payment network for prolonged periods of time. For example, the security event manager 204 may disable a given point of sale terminal 118 and/or may send an alert 190 to the appropriate security personnel in response to detecting that the point of sale terminal 118 has been inactive for a certain period of time.

The specification describes an alert 190 is sent to the appropriate security personnel. The specification does not describe an alert message being sent to a POS endpoint. As such, no support can be found in the specification for the claim limitation. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)) Claims 21 and 25 are also rejected on the same basis as each recites similar language.
Claims 2-7, 10-11 are also rejected as each depends on claim 1. Claims 22-24 are also rejected as each depends on claim 21. Claims 26-28, 30-32 are also rejected as each depends on claim 25.
Claim 2 recites “The method of claim 1, wherein the plurality of POS endpoints comprises a plurality of automated teller machines (ATMs)…” Paragraph [0014] of Applicant’s specification (PGPub 2018/0336539A1) discloses:
[0014]….an "endpoint component" of the payment network refers to a component that provides a user interface for purposes of initiating and conducting a financial transaction. For
example, the endpoints may include ATMs and point of sale terminals. In this manner, a given customer may, through an endpoint

The specification describes the endpoints may include ATMS and point of sale terminals. The specification does not disclose the plurality of point of sale endpoints comprises ATMs. As such, no support can be found in the specification for the claim limitation. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)) Claim 22 is also rejected as it recites similar language. Claims 4 and 24 are also rejected as each recites similar language. 
Claim 4 recites “The method of claim 1, wherein…the computing device comprises a bank server executing a host application…” Claim 1, which claim 4 depends on, recites a computing device (‘HSM 153’) configured to manage keys associated with payment transactions. Paragraphs [0014] and [0049] of Applicant’s specification (PGPub 2018/0336539A1) discloses:
[0022] As depicted in FIG. 1, in accordance with example implementations, each host application 154 may be connected to a corresponding hardware security module 153. As an example, the HSM 153 may be directly connected by a cable to the bank server 150 that executes the host application 154 for purposes of storing and managing keys involved with the various financial transactions that may be conducted by the host application 154.

[0049]…The plurality of components includes electronic retail payment endpoints and a hardware security module to manage keys that are associated with payment transactions that are conducted using the endpoints…

The specification describes a hardware security module (HSM) manages keys and the HSM is directly connected by a cable to the bank server executing the host application. However, the application does not disclose the computing device (‘HSM’) comprises a bank server executing a host application. As such, no support can be found in the specification for the claim limitation. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)) Claim 24 is also rejected as it recites similar language. 

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 10-11, 21, 24-28, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (US Patent Application Publication Number 2013/0198075 (“Sakata”)) in view of Ginter et al. (US Patent Number 5,892,900 (“Ginter”)) in further view of Glenn A. Kramer (US Patent Number 6,286,099 (“Kramer”)).
Regarding claims 1, 21 and 25, Sakata teaches a method comprising:
receiving, with a processor (Fig. 1, item 118, Fig. 2, items 118/202), logged event data from a plurality of-sale (POS) endpoints and data from a computing device (Fig. 1, Fig. 10, item 1002)…associated with payment transactions conducted using the electronic transaction endpoints (Fig. 1, item 114, Fig. 1, Fig. 2, Fig. 3, Fig. 4, Fig. 8, item 802; ¶¶26-28, 34-35, 41-43, 53-60,72-77, claims 1/3); 
automatically detecting, in real time, with the processor, an identified issue associated with a payment network based on a comparison of [transaction data] in the logged event data from the plurality of POS endpoints and from the computing device, wherein the comparison is based on one or more correlation rules; (Fig. 2, items 118/206/208/212, Fig. 4, Fig. 8, items 804/806/810; ¶¶34-35, 53-58, 61-62, 67, 72-77, claim 1)…
generating, with the processor, an alert (Fig. 2, item 118, ‘alert module 208’, Fig. 5, items 206/208, Fig. 8, items 808/812; ¶¶34-35, 53-58, 76, claims 1/7) representing the identified issue associated with the payment network (¶¶35, 76, 84); and
transmitting, with the processor, a message comprising the alert to one or more of the plurality of POS endpoints. (Fig. 2, ‘alert module 208’, Fig. 6 ‘Event Alert Message’ ‘Payment Processing Entity: Merchant A’; ¶¶18, 27, 58, 65) 
Additionally, as per claim 21, Sakata teachers:
A non-transitory processor readable storage medium that stores instructions that, when executed by a processor, cause the processor to (Fig. 11, items 1172/1179; ¶¶99-100)…
Additionally, as per claim 25, Sakata teachers:
An apparatus comprising: a processor; and a memory that stores machine executable instructions that, when executed by the processor, cause the processor to (Fig. 11, items 1172/1173; ¶¶99-100)…
However, Sakata does not teach:
….to manage key…
Ginter teaches:
…to manage key (Fig. 7, Fig. 8; 62:31-63 (‘electronic appliance’); 60:7-55  (SPU); 60:57-67 (electronic appliance-SPU); 63:67-64:15 (SPU); 64:1-15 (SPU); 65:56-67-66:1-12 (SPU); 87:8-23 (SPE/HPE); Fig. 12, Fig. 13; 112:1-67; 112: 45-52 (PPE 650); 127:3-65 (‘SPU key and tag manager 558’)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing monitor system and method of Sakata to incorporate the teachings of key management (Ginter: 127:3-65) of Ginter for secure transaction management (Ginter: 1:10). 
Sakata in view of Ginter does not explicitly teach a comparison of a first identifier and a second identifier. 
Kramer teaches:
…a computing device configured to manage keys associated with payment transactions conducted using the plurality of POS endpoints (Fig. 1/3; 5:36-62);
…a comparison of first identifiers (‘TID’) in the data from the POS with second identifiers in the data from the computing device (Kramer: Fig. 1/3; 5:36-62, 9:19-24))…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing monitor system and method of Sakata and the secure transaction management of Ginter to incorporate the teachings of determining point of interaction device security properties and ensuring secure transactions in an open networking environment (Kramer: 5:36-62, 9:19-24) of Kramer that facilitates public key cryptography for securely transmitting transactions. (Kramer: 1:15-16).
Regarding claims 4 and 24, the combination of Sakata, Ginter and Kramer teaches claim 1 and claim 21 as claim 4 being dependent of claim 1 and claim 24 being dependent of claim 21. Furthermore,
Sakata teaches:
wherein, the plurality of POS endpoints comprises a plurality of  automated teller machines (ATMs); (Fig. 1, Fig. 5, ‘ATM’, ¶¶27, 34-36, 64)) and
the computing device comprises a bank server executing a host application (Fig. 1, Fig. 2, items 116/120; ¶52);
the data from the computing device comprises data representing verification errors associated with the ATMs; and (Fig. 5, ¶¶34-35, 53-56, 59, 64, 72) 
the identified issue is detected based on determining a rate of the verification errors associated with the ATMs exceeds a historic rate by a predetermined degree (Fig. 8, step 808; ¶¶28, 35, 58, 61, 65).
Regarding claims 5, 26 and 32, the combination of Sakata, Ginter and Kramer teaches claim 1 and claim 25 as claim 5 being dependent of claim 1, claim 26 being dependent of claim 25 and claim 32 being dependent of claim 21. Furthermore,
For claims 5 and 26, Sakata teaches further comprising:
wherein the identified issue comprises a trend associated with one of the POS endpoints (Fig. 2, item 208; ¶¶53, 58, 73-76).
For claim 32,  Sakata teaches further comprising:
wherein detecting the issue comprises detecting an anomalous trend associated with a given POS endpoint of the plurality of POS endpoints (Fig. 2, item 208; ¶¶53, 58, 73-76). 
Regarding claims 6 and 27, the combination of Sakata, Ginter and Kramer teaches claim 5 and claim 26 as claim 6 being dependent of claim 5 and claim 27 being dependent of claim 26. Furthermore,
For claim 6, Sakata teaches:
Wherein the identified issue is detected based on a comparison of a current transaction rate of the one of the POS endpoints with a historical transaction rate of the one of the POS endpoints (Fig. 5, 'Merchant A', 'Threshold Met for Time Interval', 'Threshold Met for Previous Time Interval'; ¶84)
For claim 27, Sakata teaches:
comparing a current transaction rate of the given POS endpoint with a historical transaction rate of the given POS endpoint (¶84); and wherein the alert represents detection of the trend based on a result of the comparison of the current transaction rate of the given POS endpoint with the historical transaction rate of the given POS endpoint (Fig. 5, 'Merchant A', 'Threshold Met for Time Interval', 'Threshold Met for Previous Time Interval', ¶¶58, 62, 75-76, 84)
Regarding claims 7 and 28, the combination of Sakata, Ginter and Kramer teaches claim 1 and claim 25 as claim 7 being dependent of claim 1 and claim 28 being dependent of claim 25.  Furthermore,
For claim 7, Ginter teaches:
detecting a change in a security policy of the computing device (128:27-67, 129:1-67, 130:1-19 ‘Failure Events’).
For claim 28, Ginter teaches:
detecting a change in a security policy of the computing device (128:27-67, 129:1-67, 130:1-19 ‘Failure Events’); and
the alert is generated in response to the detection of the change in the security policy of the computing device (128:27-67, 129:1-67, 130:1-19 ‘Failure Events’).
Regarding claims 10 and 30, the combination of Sakata, Ginter and Kramer teaches claim 1 as claim 10 being dependent of claim 1 and claim 21 as claim 30 being dependent of claim 21, and detecting the identified issue. Furthermore,
For claim 10, Sakata teaches the computing device comprises a bank server executing a host application (Fig. 2, items 116/120; ¶¶52-55). 
Kramer teaches:
determining, with the processor, a first inventory associated with the plurality of POS endpoints based on first key set identifiers (5:36-62, 6:64-7:17);
determining, with the processor, a second inventory associated with the plurality of POS endpoints based on second key set identifiers provided by the computing device (5:36-62, 6:64-7:17); and 
comparing the first key set identifiers with the second key set identifiers (5:36-62, 6:64-7:17)
Claim 30 is rejected as it recites similar language.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing monitor system and method of Sakata and the secure transaction management of Ginter to incorporate the teachings of determining point of interaction device security properties and ensuring secure transactions in an open networking environment (Kramer: 5:36-62, 6:64-7:17) of Kramer that facilitates public key cryptography for securely transmitting transactions. (Kramer: 1:15-16).
Regarding claims 11 and 31, the combination of Sakata, Ginter and Kramer teaches claim 1 and claim 21 as claim 11 being dependent of claim 1 and claim 31 being dependent of claim 21, and detecting the issue. 
Ginter teaches:
detecting at least one of a shutdown of the computing device or a startup of the computing device (128:27-67, 129:1-67 ‘Successful Events’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing monitor system and method of Sakata, the secure transaction management of Ginter and POS security properties of Kramer to incorporate the teachings of generating alert of a computing device shutdown or startup (Ginter: 128:27-67, 129:1-67) of Ginter for secure transaction management (Ginter: 1:10).
Claims 2-3, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata, Ginter and Kramer as applied to claims 1 and 21 further in view of Paliga et al. (US Patent Application Publication Number 2014/0232863 (“Paliga”)).
Regarding claims 2 and 22, the combination of Sakata, Ginter and Kramer teaches claim 1 and claim 21 as claim 2 being dependent of claim 1 and claim 22 being dependent of claim 21. Furthermore,
Sakata teaches:
wherein the plurality of POS endpoints comprises a plurality of automated teller machines (ATMs) (Fig.1, ¶¶27, 48), and the alert represents [error code] (Fig. 2, item 208, ¶¶35, 50, 53, 56-58). 
However, neither Sakata, Ginter nor Kramer teaches:
…card skimming occurring at the ATMs.
Paliga teaches:
…card skimming occurring at the ATMs (Fig. 4, item 401, Fig. 5, ¶¶16, 24, 42, 75-76, 93, 95, Claim 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing monitor system and method of Sakata, the secure transaction management of Ginter and POS security properties of Kramer to incorporate the teachings of generating alert of ATM card skimming (Paliga: ¶¶16, 24, 42, 75-76, 93, 95) of Paliga to ensure ATM security. (Paliga: ¶8).
Regarding claims 3 and 23, the combination of Sakata, Ginter and Paliga teaches claim 2 and claim 22 as claim 3 being dependent of claim 2 and claim 23 being dependent of claim 22. Furthermore,
Sakata teaches:
wherein the logged event data comprises data representing a rate of transactions occurring at the ATMs (Fig. 5, ‘ATM’, ¶¶25-28, 35, 64) and the data from the computing device represents a rate at which users of the ATMs have not entered a correct personal identification number (Fig. 5, ‘ATM’, ¶¶25-28, 34-36, 64); and
the identified issue is detected based on the data representing the rate of transactions occurring at the ATMs and the data representing the rate at which the user of the ATMs have not entered the correct personal identification number. (Fig. 8, step 808, ¶¶28, 34-36, 64-65, 76) 
Claim 23 is rejected as it recites similar language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erdmann (US 7,822,624) teaches comparing point of sale terminal identifiers with a list of valid POS identifiers.
SOFRONAS (US 2018/0276652) teaches checking POS terminal ID against merchant profile.
Moradi (US 2018/0191745) teaches detecting financial card skimming event at ATM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616. The examiner can normally be reached Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
  
/C.K./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685